DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
No claims have been amended. Claims 1-7, 10 and 13-17 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 14-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green (US Patent No. 8,988,185 B2) in view of Bruns et al. (Bruns; US Pub No. 2008/0290994 A1).
As per claim 1, Green teaches a method for authenticating a radio frequency identification (“RFID”) tag comprising:
receiving a first signal including a first transponder identifier corresponding to a first transponder (col. 15, lines 22-24) of the RFID tag (col. 13, lines 43-47);
receiving a second signal including a second transponder identifier corresponding to a different transponder than the first transponder identifier (col. 14, lines 38-39; col. 15, lines 25-27).
Green does not expressly teach and
determining, using circuitry, whether the second transponder identifier is associated with the RFID tag based on the first transponder identifier and the second transponder identifier;
wherein the first transponder and the second transponder are contained within the RFID tag.
Bruns teaches and
determining, using circuitry, whether the second transponder identifier is associated with the RFID tag based on the first transponder identifier and the second transponder identifier (paragraphs [0010] & [0016]);
wherein the first transponder and the second transponder are contained within the RFID tag (Fig. 1A, RFID Tag 100(A), HF Tag 101, UHF Tag 102).
It would have been obvious to one having ordinary skill in the art to implement the multi-use credential RFID tag as taught by Bruns with the security document as taught by Green, since Bruns states in paragraphs [0008] and [0010] that such a modification would result in cryptographically combining two electronic credentials in order to benefit from the advantages of two different types of RFID tags while ameliorating disadvantages of both types of tags and providing protection against tearing attacks through the use of a single container/packaging unit for both tags.
As per claim 2, Green in view of Bruns further teaches the method of claim 1, wherein the determining whether the second transponder identifier is associated with the RFID tag based on the first transponder identifier and the second transponder identifier comprises:
using the first transponder identifier as an input (Green, col. 1, lines 50-54) to an algorithm (Green, col. 14, lines 38-40); and 
comparing an output of the algorithm to the second transponder identifier (Green, col. 1, lines 50-54; col. 15, lines 31-35).
As per claim 3, Green teaches a RFID reader configured to communicate wirelessly with a radio frequency identification (“RFID”) tag, the RFID reader comprising:
at least one RFID antenna (col. 6, lines 54-56) configured to:
receive a first RFID signal including a first transponder identifier corresponding to a first transponder (col. 15, lines 22-24) of a RFID tag (col. 13, lines 43-47);
receive a second RFID signal including a second transponder identifier corresponding to a different transponder than the first transponder identifier (col. 14, lines 38-39; col. 15, lines 25-27)… 
an independent power source (col. 2, lines 32-33).
Green does not expressly teach wherein the first transponder and different transponder are contained within the RFID tag… and
processing circuitry configured to determine whether the second transponder identifier is associated with the RFID tag based on the first transponder identifier and the second transponder identifier.
Bruns teaches wherein the first transponder and different transponder are contained within the RFID tag (Fig. 1A, RFID Tag 100(A), HF Tag 101, UHF Tag 102)… and
processing circuitry configured to determine whether the second transponder identifier is associated with the RFID tag based on the first transponder identifier and the second transponder identifier (paragraphs [0010] & [0016]).
It would have been obvious to one having ordinary skill in the art to implement the multi-use credential RFID tag as taught by Bruns with the security document as taught by Green, since Bruns states in paragraphs [0008] and [0010] that such a modification would result in cryptographically combining two electronic credentials in order to benefit from the advantages of two different types of RFID tags while ameliorating disadvantages of both types of tags and providing protection against tearing attacks through the use of a single container/packaging unit for both tags.
As per claim 14, Green in view of Bruns further teaches the method of claim 1, further comprising, in response to determining that the second transponder identifier is associated with the RFID tag based on the first transponder identifier and the second transponder identifier, determining that the RFID tag is a dual-transponder tag (Green, col. 1, lines 50-54; col. 13, lines 43-47; col. 15, lines 20-28 & 31-35).
As per claim 15, Green in view of Bruns further teaches the method of claim 1, further comprising, in response to determining that the second transponder identifier is associated with the RFID tag based on the first transponder identifier and the second transponder identifier, determining that the first transponder and the different transponder corresponding to the second transponder identifier are both part of the RFID tag (Green, col. 1, lines 50-54; col. 13, lines 43-47; col. 15, lines 20-28 & 31-35).
As per claim 16, Green in view of Bruns further teaches the RFID reader of claim 3, wherein the processing circuitry is configured to, in response to determining that the second transponder identifier is associated with the RFID tag based on the first transponder identifier and the second transponder identifier, determine that the RFID tag is a dual-transponder tag (Green, col. 1, lines 50-54; col. 13, lines 43-47; col. 15, lines 20-28 & 31-35).
As per claim 17, Green in view of Bruns further teaches the RFID reader of claim 3, wherein the processing circuitry is configured to, in response to determining that the second transponder identifier is associated with the RFID tag based on the first transponder identifier and the second transponder identifier, determine that the first transponder and the different transponder corresponding to the second transponder identifier are both part of the RFID tag (Green, col. 1, lines 50-54; col. 13, lines 43-47; col. 15, lines 20-28 & 31-35).

Claims 4-7, 10 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green in view of Bruns and Tsirline et al. (Tsirline; US Pub No. 2008/0117027 A1).
As per claim 4, Green teaches a method of encoding a radio frequency identification (“RFID”)  tag, the method comprising:
communicating with a first transponder (col. 15, lines 22-24) included in the RFID tag (col. 13, lines 43-47), 
encoding the first transponder with a first transponder identifier (col. 14, lines 31-34)…
communicating with a second transponder included in the RFID tag (col. 2, line 8); and 
encoding the second first transponder with a second transponder identifier (col. 2, line 8).
Green does not expressly teach corresponding to the first transponder of the RFID tag; determining whether the first transponder was successfully encoded; and
in response to determining that the first transponder was successfully encoded:
communicating with a second transponder… corresponding to the second transponder of the RFID tag.
Bruns teaches corresponding to the first transponder of the RFID tag (Fig. 1A, RFID Tag 100(A), HF Tag 101)… corresponding to the second transponder of the RFID tag (Fig. 1A, RFID Tag 100(A), UHF Tag 102).
It would have been obvious to one having ordinary skill in the art to implement the multi-use credential RFID tag as taught by Bruns with the security document as taught by Green, since Bruns states in paragraphs [0008] and [0010] that such a modification would result in cryptographically combining two electronic credentials in order to benefit from the advantages of two different types of RFID tags while ameliorating disadvantages of both types of tags and providing protection against tearing attacks through the use of a single container/packaging unit for both tags.
Tsirline teaches determining whether the first transponder was successfully encoded (paragraph [0071], lines 12-13); and
in response to determining that the first transponder was successfully encoded (paragraph [0071], lines 12-13):
communicating with a second transponder (paragraph [0120], lines 15-24).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement determining successful encoding as taught by Tsirline, since Tsirline states in paragraph [0120], lines 15-24 that an encoding process will only continue once it has been determined that a first transponder was successfully encoded.
As per claim 5, Green in view of Bruns and Tsirline further teaches the method of claim 4, wherein encoding the first transponder includes physically moving the first transponder into a transponder encoding area of a printer-encoder (Tsirline, paragraph [0120], lines 17-30).
As per claim 6, Green in view of Bruns and Tsirline further the method of claim 4, wherein the first transponder is a far field transponder (Green, col. 13, line 45).
As per claim 7, Green in view of Bruns and Tsirline further teaches the method of claim 4, wherein communicating with the second transponder comprises communicating with a near field transponder included in the RFID tag (Green, col. 13, line 44).
As per claim 10, Green in view of Bruns and Tsirline further teaches the method of claim 4, wherein encoding the second transponder included in the RFID tag comprises:
reading information from the first transponder included in the RFID tag (Green, col. 1, lines 52-54);
generating data to be encoded onto the second transponder based on the information read from the first transponder (Green, col. 1, lines 52-54); and
encoding the data onto the second transponder (Green, col. 2, lines 4-8).
As per claim 13, Green in view of Bruns and Tsirline further teaches the method of claim 4 further comprising: 
in response to determining that the RFID tag was unsuccessfully encoded (Tsirline, paragraph [0071], lines 11-13) identifying the RFID tag as faulty (Tsirline, paragraph [0071], lines 11-13).

Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are not persuasive. With respect to Applicant’s argument that the prior art of Bruns does not teach the claim limitation of determining, using circuitry, whether the second transponder identifier is associated with the RFID tag based on the first transponder identifier and the second transponder identifier of independent claims 1, 3 and 4, Examiner respectfully disagrees. The prior art of Bruns teaches an enhanced RFID tag/ISO hard card/credit card having a HF tag and an UHF tag which are linked to one another. Additionally, that link between the HF tag and the UHF tag is associated with the RFID tag and permits the operation of the RFID tag. As such, if a tear or separation of that link is detected the RFID tag/ISO hard card/credit card will no longer be functional (see Bruns paragraph [0010]). Therefore, the prior art of Bruns teaches the claim limitation of determining, using circuitry, whether the second transponder identifier is associated with the RFID tag based on the first transponder identifier and the second transponder identifier as outlined in the rejection above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684